FILED
                            NOT FOR PUBLICATION                             FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SUSAN SIU,                                       No. 10-16022

              Plaintiff - Appellant,             D.C. No. 1:07-cv-00386-BMK

  v.
                                                 MEMORANDUM *
KANTHI DE ALWIS; THE CITY AND
COUNTY OF HONULULU; WILLIAM
W. GOODHUE; ALICIA KAMAHELE,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Hawaii
                   Barry M. Kurren, Magistrate Judge, Presiding

                           Submitted February 14, 2012 **
                                Honolulu, Hawaii

Before: GOODWIN, TROTT, and MURGUIA, Circuit Judges.

       Susan Siu appeals a summary judgment in favor of the defendants in her

action for damages, which combined claims under 42 U.S.C. § 1983, Title VII, and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Hawaii Whistleblower Protection Act, H.R.S. § 378-62. The district court

granted summary judgment on her § 1983 claim and her state-law claim, and

conducted a six-day jury trial on her Title VII claim, which ended in a defense

verdict. We affirm the judgment.

      Siu was employed by the Medical Examiner’s Office of the City and County

of Honolulu. Her immediate supervisor was Kanthi De Alwis, the Chief Medical

Examiner and a named defendant. Relations between the two women deteriorated.

In July 2005, Siu filed a state worker’s compensation claim that alleged

“inappropriate treatment from a supervisor.” In September 2005, an Equal

Opportunity Officer encouraged Siu to take a paid administrative leave to remove

herself from an allegedly hostile work environment. She took the leave, and the

record does not show that she ever returned to work. Her hostile work

environment claims were disposed of in her jury trial.

       The district court granted summary judgment on all three of Siu’s retaliation

claims because she failed to present evidence that her employer had committed an

adverse employment action. Siu argued that an ethics complaint filed by her

coworkers constituted an adverse employment action, but the district court

concluded that an employer is not liable for retaliatory harassment by an

employee’s coworkers. Recognizing that an employer could be liable if the


                                         2
employer’s encouragement or toleration of harassment could rise to the level of an

adverse employment action, the court held that Siu had not presented evidence that

her employer encouraged the complaint by fellow workers against Siu. That ruling

is supported by the record. “The non-moving party must establish the existence of

a genuine factual dispute on the basis of admissible evidence; bare allegations

without evidentiary support are insufficient to survive summary judgment.” Estate

of Tucker ex rel. Tucker v. Interscope Records, Inc., 515 F.3d 1019, 1033 n.14 (9th

Cir. 2008).

       The record indicates that the district court went to great lengths not to

punish Siu for her lawyer’s ineptitude in presenting evidence or a coherent theory

of her claims. For example, the order denying Siu’s motion for reconsideration

stated that, “[a]lthough many of Plaintiff’s arguments are convoluted and

overlapping, the Court will address each claim upon which Plaintiff moves for

reconsideration in turn.” The district court then carefully analyzed each claim.

      After trial, the district court issued an order granting in part the defendants’

bill of costs. On appeal, Siu’s opening brief does not address the costs order

except in a summary conclusion that “all post trial orders concerning costs [should]

also be overturned, and the case should be remanded for a new trial.” She may

have intended to appeal the adverse judgment and cost bill in her jury trial, but she


                                           3
failed to present any assignments of trial error. That appeal appears to have been

abandoned.

      The judgment is AFFIRMED.




                                          4